EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 12-19 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitation of, “ an outer cylindrical sleeve, an upper end of which is provided with a connecting end, a lower level of the connecting end is provided with a neck portion, and an elastic clasp is joined to an outer circumference of the neck portion; a connecting ring, an upper end of which is centrally provided with a through hole, the connecting ring is joined to the upper end of the base pressing portion, a lower end of an inner circumference of the connecting ring is radial annular provided with a locking ring member, the elastic clasp joined to the neck portion together with the connecting ring effects a mutual clasping operation; after the cylinder body of the mineral liner is inserted into an interior of the outer cylindrical sleeve and the connecting ring joined thereon, the pressing down of the connecting ring securely holds and joins the mineral liner inside the outer cylindrical sleeve, at which time, the locking ring member of the connecting ring is subjected to single-point clasping by the elastic clasp” in combination as claimed in claim 12 is not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Barriac (U.S. Patent 4,726,482) discloses a locking device for a container that include a closure with a through hole that includes a locking clasps within which allows a user to lock or release the closure from the container.  Fischbach (U.S. Patent 3,199,702) discloses a locking device for a container .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735